         Case 21-60052 Document 33 Filed in TXSB on 07/05/21 Page 1 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              VICTORIA DIVISION

In re:                                 §
                                       §
SCOTT VINCENT VAN DYKE                 §        Case No. 21-60052
                                       §
      Debtor.                          §        Chapter 11 Case
                                       §
______________________________________________________________________________

WITNESS AND EXHIBIT LIST OF EVA ENGELHART, AS CHAPTER 7 TRUSTEE OF
   THE ESTATE OF ANGLO-DUTCH PETROLEUM INTERNATIONAL, INC.,
    LITTLEMILL LIMITED, PROSPERITY SETTLEMENT FUNDING, INC.,
      ANDREA LORE, INDIVIDUALLY AND IN HER CAPACITIES AS CO-
    EXECUTOR OF THE ESTATE OF ROBERT M. PRESS, DECEASED AND
     AS CO-TRUSTEE OF THE LORRAINE PRESS SUPPLEMENTAL CARE
            TRUST AND ANZAR SETTLEMENT FUNDING CORP.
                      FOR JULY 7, 2021 HEARING

 WITNESSES (may call):

 1. William Fred Hagans;                        Judge: Honorable Christopher M. Lopez

 2. Scott Van Dyke;                             Hearing Date: July 7, 2021

 3. Any rebuttal      and/or   impeachment      Hearing Time: 10:00 a.m. CT
    witnesses; and
                                                Party’s Name: Eva Engelhart, as Chapter 7
 4. All persons listed on the witness list of   Trustee of the estate of Anglo-Dutch
    any party.                                  Petroleum International, Inc. (“Chapter 7
                                                Trustee”);

                                                Littlemill Limited; Prosperity Settlement
                                                Funding, Inc.; Andrea Lore, individually and
                                                in her capacities as co-executor of the estate
                                                of Robert M. Press, deceased, and as co-
                                                trustee of the Lorraine Press Supplemental
                                                Care Trust; and Anzar Settlement Funding
                                                Corp. (collectively, “Investors”)

                                                Attorneys’ Names: William R. Greendyke
                                                                  Julie Harrison
                                                                  William Fred Hagans
                                                                  Kendall Montgomery
        Case 21-60052 Document 33 Filed in TXSB on 07/05/21 Page 2 of 5



                                                                   Carl D. Kulhanek, Jr.

                                                 Attorney’s Phone: (713) 651-5151
                                                                   (281) 884-9262

                                                 Nature of Proceeding: Emergency Motion of
                                                 Chapter 7 Trustee and Investors for Relief
                                                 from Stay [Dkt. No. 16].


                                        EXHIBIT LIST

Ex. #            Description               Offered   Objection   Admitted/    Disposition
                                                                   Not
                                                                 Admitted

 1.     Chapter 11 Voluntary Petition
        [Dkt. No. 1]

 2.     Schedules of Debtor [Dkt. No.
        27]

 3.     Anglo-Dutch Energy, L.L.C.’s
        and Scott Van Dyke’s Motion
        to Withdraw the Reference for
        Adversary Number 19-03544
        (Case No. 19-03544, Dkt. No.
        5)

 4.     Anglo-Dutch Energy, L.L.C.’s
        and Scott Van Dyke’s Motion
        to Withdraw the Reference for
        Adversary Number 19-03545
        (Case No. 19-03545, Dkt. No.
        5)

 5.     Anglo-Dutch Energy, L.L.C.’s
        and Scott Van Dyke’s Motion
        to Withdraw the Reference for
        Adversary Number 19-03546
        (Case No. 19-03546, Dkt. No.
        5)

 6.     Anglo-Dutch Energy, L.L.C.’s
        and Scott Van Dyke’s Motion
        to Withdraw the Reference for


                                             2
      Case 21-60052 Document 33 Filed in TXSB on 07/05/21 Page 3 of 5




      Adversary Number 19-03547
      (Case No. 19-03547, Dkt. No.
      5)

7.    Anglo-Dutch Energy, L.L.C.’s
      and Scott Van Dyke’s Motion
      to Withdraw the Reference for
      Adversary Numbers 19-03544,
      19-03545, 19-03546, and 19-
      03547 (Case No. 19-30797,
      Dkt. No. 63)

8.    Fourth Amended Scheduling
      Order (S.D. Tex. Case No.
      4:19-cv-03101, Dkt. No. 33)
      (“Swonke Litigation”)

9.    Plaintiffs’ Motion for Summary
      Judgment (S.D. Tex. Case No.
      4:19-cv-03101, Dkt. No. 35)

10.   Order Granting Plaintiffs’
      Motion to Exclude Undisclosed
      Opinions of Defense Expert
      Mark Rambin (S.D. Tex. Case
      No. 4:19-cv-03101, Dkt. No.
      50)

11.   Fourth Amended Scheduling
      Order (S.D. Tex. Case No.
      4:19-cv-02894, Dkt. No. 35)
      (“Fraudulent Transfer
      Litigation”)

12.   Plaintiffs’ Motion for Summary
      Judgment (S.D. Tex. Case No.
      4:19-cv-02894, Dkt. No. 37)

13.   Order Granting Plaintiffs’
      Motion to Exclude Undisclosed
      Opinions of Defense Expert
      Mark Rambin (S.D. Tex. Case
      No. 4:19-cv-02894, Dkt. No.
      57)

14.   Any exhibit identified or
      admitted by any other party

                                       3
          Case 21-60052 Document 33 Filed in TXSB on 07/05/21 Page 4 of 5




   15.    Any rebuttal or impeachment
          exhibits

         The Chapter 7 Trustee and the Investors reserve (i) the right to amend and/or supplement

this Witness and Exhibit List at any time prior to the Hearing, and (ii) the right to use additional

exhibits for purposes of rebuttal or impeachment and to further supplement the foregoing Witness

and Exhibit List as appropriate. The Chapter 7 Trustee and the Investors also reserve the right to

rely upon and use as evidence (i) exhibits included on the exhibit lists of any other parties in

interest, and (ii) any pleading, hearing transcript, or other document filed with the Court in the

above-captioned matter.

Dated: July 5, 2021.                          Respectfully submitted,

                                              HAGANS MONTGOMERY HAGANS

                                              /s/ William Fred Hagans
                                              William Fred Hagans
                                              Texas State Bar No. 08685500
                                              fhagans@hagans.law
                                              Carl D. Kulhanek, Jr.
                                              Texas State Bar No. 11761850
                                              ckulhanek@hagans.law
                                              3200 Travis, Fourth Floor
                                              Houston, Texas 77006
                                              Telephone: 713-222-2700
                                              Facsimile: 713-547-4950

                                              - and –

                                              NORTON ROSE FULBRIGHT US LLP

                                              William R. Greendyke (SBT 08390450)
                                              Julie Goodrich Harrison (SBT 20492434)
                                              1301 McKinney Street, Suite 5100
                                              Houston, Texas 77010-3095
                                              Telephone: (713) 651-5151
                                              Facsimile: (713) 651-5246
                                              william.greendyke@nortonrosefulbright.com
                                              julie.harrison@nortonrosefulbright.com


                                                 4
        Case 21-60052 Document 33 Filed in TXSB on 07/05/21 Page 5 of 5



                                            ATTORNEYS FOR EVA S. ENGELHART,
                                            CHAPTER 7 TRUSTEE, LITTLEMILL LIMITED,
                                            PROSPERITY SETTLEMENT FUNDING INC.,
                                            ANDREA LORE, INDIVIDUALLY AND IN HER
                                            CAPACITIES AS CO-EXECUTOR OF THE
                                            ESTATE OF ROBERT M. PRESS, DECEASED
                                            AND AS CO-TRUSTEE OF THE LORRAINE
                                            PRESS SUPPLEMENTAL CARE TRUST AND
                                            ANZAR SETTLEMENT FUNDING CORP.




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 5, 2021, a true and correct copy of the foregoing was served
upon the counsel and parties of record electronically through the Bankruptcy Court’s Electronic
Case Filing System on those parties that have consented to such service.

                                            /s/ Julie Harrison
                                            Julie Harrison




                                               5
